 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11
          SPEED RMG PARTNERS, LLC, a
                                                     Case No.     2:19-cv-02362-FMO-GJS
          North Carolina company; ROBBY
12        GORDON, an individual; and TODD             Magistrate Judge Gail J. Standish
13        ROMANO, an individual,
                                                      STIPULATED PROTECTIVE
                                                      ORDER1
14                     Plaintiffs
15              v.
16
          ARCTIC CAT SALES INC., a
17        Minnesota Corporation; ARCTIC
18        CAT INC., a Minnesota Corporation;
          TEXTRON SPECIALIZED
19        VEHICLES INC., a Delaware
          Corporation; and TEXTRON INC., a
20        Delaware Corporation,
21                    Defendants.
22

23
     1.       A. PURPOSES AND LIMITATIONS
24
              Discovery in this action is likely to involve production of confidential,
25
     proprietary or private information for which special protection from public
26

27
     1
28    This Stipulated Protective Order is substantially based on the model protective
     order provided under Magistrate Judge Gail J. Standish’s Procedures.
 1   disclosure and from use for any purpose other than prosecuting this litigation may
 2   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 3   enter the following Stipulated Protective Order. The parties acknowledge that this
 4   Order does not confer blanket protections on all disclosures or responses to
 5   discovery and that the protection it affords from public disclosure and use extends
 6   only to the limited information or items that are entitled to confidential treatment
 7   under the applicable legal principles.
 8         B. GOOD CAUSE STATEMENT
 9         This action concerning the design, development, marketing, and sales of off-
10   road “side-by-side” vehicles is likely to involve proprietary, technical, and
11   competitively sensitive information and trade secrets for which special protection
12   from public disclosure and from use for any purpose other than prosecution of this
13   action is warranted. Such confidential, proprietary, and technical information
14   includes, without limitation, confidential business or financial information;
15   information regarding confidential business practices; confidential information
16   concerning competitive retail or distribution channels; information subject to non-
17   disclosure or other contractual confidentiality provisions impacting third parties;
18   competitively sensitive research and materials concerning product design and
19   development; confidential competitive business matters; and other information
20   otherwise generally unavailable to the public, or which may be privileged or
21   otherwise protected from disclosure under state or federal statutes, court rules, case
22   decisions, or common law. Accordingly, to expedite the flow of information, to
23   facilitate the prompt resolution of disputes over confidentiality of discovery
24   materials, to adequately protect information the parties are entitled to keep
25   confidential, to ensure that the parties are permitted reasonable necessary uses of
26   such material in preparation for and in the conduct of trial, to address their handling
27   at the end of the litigation, and to serve the ends of justice, a protective order for
28   such information is justified in this matter. It is the intent of the parties that
                                                  2
 1   information will not be designated as confidential for tactical reasons and that
 2   nothing be so designated without a good faith belief that it has been maintained in a
 3   confidential, non-public manner, and there is good cause why it should not be part
 4   of the public record of this case.
 5         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 6           The parties further acknowledge, as set forth in Section 12.3, below, that this
 7   Stipulated Protective Order does not entitle them to file confidential information
 8   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 9   and the standards that will be applied when a party seeks permission from the court
10   to file material under seal.
11         There is a strong presumption that the public has a right of access to judicial
12   proceedings and records in civil cases. In connection with non-dispositive motions,
13   good cause must be shown to support a filing under seal. See Kamakana v. City and
14   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
15   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
16   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
17   require good cause showing), and a specific showing of good cause or compelling
18   reasons with proper evidentiary support and legal justification, must be made with
19   respect to Protected Material that a party seeks to file under seal. The parties’ mere
20   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
21   without the submission of competent evidence by declaration, establishing that the
22   material sought to be filed under seal qualifies as confidential, privileged, or
23   otherwise protectable—constitute good cause.
24         Further, if a party requests sealing related to a dispositive motion or trial, then
25   compelling reasons, not only good cause, for the sealing must be shown, and the
26   relief sought shall be narrowly tailored to serve the specific interest to be protected.
27   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
28   each item or type of information, document, or thing sought to be filed or introduced
                                                 3
 1   under seal in connection with a dispositive motion or trial, the party seeking
 2   protection must articulate compelling reasons, supported by specific facts and legal
 3   justification, for the requested sealing order. Again, competent evidence supporting
 4   the application to file documents under seal must be provided by declaration.
 5          Any document that is not confidential, privileged, or otherwise protectable in
 6   its entirety will not be filed under seal if the confidential portions can be redacted.
 7   If documents can be redacted, then a redacted version for public viewing, omitting
 8   only the confidential, privileged, or otherwise protectable portions of the document,
 9   shall be filed. Any application that seeks to file documents under seal in their
10   entirety should include an explanation of why redaction is not feasible.
11   2.     DEFINITIONS
12          2.1    Action: this pending federal lawsuit, captioned Speed RMG Partners,
13   LLC, et al. v. Arctic Cat Sales, Inc., et al., Case No. 2:19-cv-02362-FMO-GJS.
14          2.2    Challenging Party: a Party or Non-Party that challenges the
15   designation of information or items under this Order.
16          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for
18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
21   their support staff).
22          2.5    Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25   ONLY.”
26          2.6    Disclosure or Discovery Material: all items or information, regardless
27   of the medium or manner in which it is generated, stored, or maintained (including,
28   among other things, testimony, transcripts, and tangible things), that are produced or
                                                 4
 1   generated in disclosures or responses to discovery in this matter.
 2         2.7    Expert: a person with specialized knowledge or experience in a matter
 3   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 4   an expert witness or as a consultant in this Action and who, at the time of retention,
 5   is not a current employee of a Party’s competitor and who is not anticipated to
 6   become an employee of a Party’s competitor.
 7         2.8    House Counsel: attorneys who are employees of a party to this Action.
 8   House Counsel does not include Outside Counsel of Record or any other outside
 9   counsel.
10         2.9    Non-Party: any natural person, partnership, corporation, association or
11   other legal entity not named as a Party to this action.
12         2.10 Outside Counsel of Record: attorneys who are not employees of a
13   party to this Action but are retained to represent or advise a party to this Action and
14   have appeared in this Action on behalf of that party or are affiliated with a law firm
15   that has appeared on behalf of that party, and includes support staff.
16         2.11 Party: any party to this Action, including all of its officers, directors,
17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21         2.13 Professional Vendors: persons or entities that provide litigation
22   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
24   and their employees and subcontractors.
25         2.14 Protected Material: any Disclosure or Discovery Material that is
26   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
27   ATTORNEYS’ EYES ONLY.”
28         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                5
 1   Material from a Producing Party.
 2         2.16 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 3   Information or Items: information (regardless of how it is generated, stored or
 4   maintained) or tangible things that qualify for heightened protection under Federal
 5   Rule of Civil Procedure 26(c), because they have significant competitive value such
 6   that disclosure to the opposing party would create substantial risk of serious injury
 7   to the disclosing party (e.g., pricing information and business strategy).
 8
     3.     SCOPE
           The protections conferred by this Stipulation and Order cover not only
 9
     Protected Material (as defined above), but also (1) any information copied or
10
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
11
     compilations of Protected Material; and (3) any testimony, conversations, or
12
     presentations by Parties or their Counsel that might reveal Protected Material.
13
           Any use of Protected Material at trial shall be governed by the orders of the
14
     trial judge. This Order does not govern the use of Protected Material at trial.
15
     4.    DURATION
16
           FINAL DISPOSITION of the action is defined as the conclusion of any
17
     appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
18
     has run. Except as set forth below, the terms of this protective order apply through
19
     FINAL DISPOSITION of the action. The parties may stipulate that the they will be
20
     contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
21
     but will have to file a separate action for enforcement of the agreement once all
22
     proceedings in this case are complete.
23
           Once a case proceeds to trial, information that was designated as
24
     CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
25
     or maintained pursuant to this protective order used or introduced as an exhibit at
26
     trial becomes public and will be presumptively available to all members of the
27
     public, including the press, unless compelling reasons supported by specific factual
28
                                                6
 1   findings to proceed otherwise are made to the trial judge in advance of the trial. See
 2   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
 3   documents produced in discovery from “compelling reasons” standard when merits-
 4   related documents are part of court record). Accordingly, for such materials, the
 5   terms of this protective order do not extend beyond the commencement of the trial.
 6   5.    DESIGNATING PROTECTED MATERIAL
 7         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 8   Each Party or Non-Party that designates information or items for protection under
 9   this Order must take care to limit any such designation to specific material that
10   qualifies under the appropriate standards. The Designating Party must designate for
11   protection only those parts of material, documents, items or oral or written
12   communications that qualify so that other portions of the material, documents, items
13   or communications for which protection is not warranted are not swept unjustifiably
14   within the ambit of this Order.
15         Mass, indiscriminate or routinized designations are prohibited. Designations
16   that are shown to be clearly unjustified or that have been made for an improper
17   purpose (e.g., to unnecessarily encumber the case development process or to impose
18   unnecessary expenses and burdens on other parties) may expose the Designating
19   Party to sanctions.
20         If it comes to a Designating Party’s attention that information or items that it
21   designated for protection do not qualify for protection, that Designating Party must
22   promptly notify all other Parties that it is withdrawing the inapplicable designation.
23         5.2    Manner and Timing of Designations. Except as otherwise provided in
24   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
25   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
26   under this Order must be clearly so designated before the material is disclosed or
27   produced.
28         Designation in conformity with this Order requires:
                                                7
 1             (a) for information in documentary form (e.g., paper or electronic
 2   documents, but excluding transcripts of depositions or other pretrial or trial
 3   proceedings), that the Producing Party affix at a minimum, the legend
 4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5   ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains
 6   protected material. If only a portion of the material on a page qualifies for
 7   protection, the Producing Party also must clearly identify the protected portion(s)
 8   (e.g., by making appropriate markings in the margins).
 9         A Party or Non-Party that makes original documents available for inspection
10   need not designate them for protection until after the inspecting Party has indicated
11   which documents it would like copied and produced. During the inspection and
12   before the designation, all of the material made available for inspection shall be
13   deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
14   EYES ONLY.” After the inspecting Party has identified the documents it wants
15   copied and produced, the Producing Party must determine which documents, or
16   portions thereof, qualify for protection under this Order. Then, before producing the
17   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
18   to each page that contains Protected Material. If only a portion of the material on a
19   page qualifies for protection, the Producing Party also must clearly identify the
20   protected portion(s) (e.g., by making appropriate markings in the margins).
21             (b) for testimony given in depositions that the Designating Party identifies
22   the Disclosure or Discovery Material on the record, before the close of the
23   deposition all protected testimony.
24             (c) for information produced in some form other than documentary and
25   for any other tangible items, that the Producing Party affix in a prominent place on
26   the exterior of the container or containers in which the information is stored the
27   “CONFIDENTIAL legend.” If only a portion or portions of the information
28   warrants protection, the Producing Party, to the extent practicable, shall identify the
                                                8
 1   protected portion(s).
 2         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 3   failure to designate qualified information or items does not, standing alone, waive
 4   the Designating Party’s right to secure protection under this Order for such material.
 5   Upon timely correction of a designation, the Receiving Party must make reasonable
 6   efforts to assure that the material is treated in accordance with the provisions of this
 7   Order.
 8   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
10   designation of confidentiality at any time that is consistent with the Court’s
11   Scheduling Order.
12         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
13   resolution process under Local Rule 37.1 et seq.
14         6.3    The burden of persuasion in any such challenge proceeding shall be on
15   the Designating Party. Frivolous challenges, and those made for an improper
16   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
17   parties) may expose the Challenging Party to sanctions. Unless the Designating
18   Party has waived or withdrawn the confidentiality designation, all parties shall
19   continue to afford the material in question the level of protection to which it is
20   entitled under the Producing Party’s designation until the Court rules on the
21   challenge.
22   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
23         7.1    Basic Principles. A Receiving Party may use Protected Material that is
24   disclosed or produced by another Party or by a Non-Party in connection with this
25   Action only for prosecuting, defending or attempting to settle this Action. Such
26   Protected Material may be disclosed only to the categories of persons and under the
27   conditions described in this Order. When the Action has been terminated, a
28   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                9
 1   DISPOSITION).
 2         Protected Material must be stored and maintained by a Receiving Party at a
 3   location and in a secure manner that ensures that access is limited to the persons
 4   authorized under this Order.
 5         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 6   otherwise ordered by the court or permitted in writing by the Designating Party, a
 7   Receiving Party may disclose any information or item designated
 8   “CONFIDENTIAL” only to:
 9               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
10   well as employees of said Outside Counsel of Record to whom it is reasonably
11   necessary to disclose the information for this Action;
12               (b) the officers, directors, and employees (including House Counsel) of
13   the Receiving Party to whom disclosure is reasonably necessary for this Action;
14               (c) Experts (as defined in this Order) of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A), provided that experts
17   or consultants may not use “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
18   ATTORNEYS’ EYES ONLY” information to their competitive advantage or for
19   any purpose that does not relate to the above-captioned litigation;
20               (d) the court and its personnel;
21               (e) court reporters and their staff;
22               (f) professional jury or trial consultants, mock jurors, and Professional
23   Vendors to whom disclosure is reasonably necessary for this Action and who have
24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25               (g) the author or recipient of a document containing the information or a
26   custodian or other person who otherwise possessed or knew the information;
27               (h) during their depositions, witnesses, and attorneys for witnesses, in the
28   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                    10
 1   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 2   will not be permitted to keep any confidential information unless they sign the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 4   agreed by the Designating Party or ordered by the court. Pages of transcribed
 5   deposition testimony or exhibits to depositions that reveal Protected Material may
 6   be separately bound by the court reporter and may not be disclosed to anyone except
 7   as permitted under this Stipulated Protective Order; and
 8               (i) any mediator or settlement officer, and their supporting personnel,
 9   mutually agreed upon by any of the parties engaged in settlement discussions.
10         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted
12   in writing by the Designating Party, any document or portion of a document
13   designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall
14   be disclosed only to the persons identified in Paragraph 7.2, subsections (a), (c), (d),
15   (e), (f), (g), (h), and (i), in the manner prescribed in those subsections, subject to the
16   following limitations: a Party may not disclose “HIGHLY CONFIDENTIAL –
17   ATTORNEYS’ EYES ONLY” Information or Items to (1) an Expert as identified in
18   Paragraph 2.7 who is a current employee of any Party, or (2) a witness during a
19   deposition in this Action, unless the disclosing Party has provided notice of the
20   intended disclosure, the Parties have met and conferred in good faith in a timely
21   manner under the circumstances, and the Parties have reached agreement on
22   disclosure. If the parties cannot reach agreement on disclosure, the party seeking
23   disclosure may request Court approval and the objecting party shall have the burden
24   of showing that good cause exists for preventing disclosure.
25   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
26   IN OTHER LITIGATION
27         If a Party is served with a subpoena or a court order issued in other litigation
28   that compels disclosure of any information or items designated in this Action as
                                                 11
 1   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 2   ONLY,” that Party must:
 3             (a) promptly notify in writing the Designating Party. Such notification
 4   shall include a copy of the subpoena or court order;
 5             (b) promptly notify in writing the party who caused the subpoena or order
 6   to issue in the other litigation that some or all of the material covered by the
 7   subpoena or order is subject to this Protective Order. Such notification shall include
 8   a copy of this Stipulated Protective Order; and
 9             (c) cooperate with respect to all reasonable procedures sought to be
10   pursued by the Designating Party whose Protected Material may be affected.
11         If the Designating Party timely seeks a protective order, the Party served with
12   the subpoena or court order shall not produce any information designated in this
13   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
14   EYES ONLY” before a determination by the court from which the subpoena or
15   order issued, unless the Party has obtained the Designating Party’s permission. The
16   Designating Party shall bear the burden and expense of seeking protection in that
17   court of its confidential material and nothing in these provisions should be construed
18   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
19   directive from another court.
20   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
21         PRODUCED IN THIS LITIGATION
22             (a) The terms of this Order are applicable to information produced by a
23   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
25   Non-Parties in connection with this litigation is protected by the remedies and relief
26   provided by this Order. Nothing in these provisions should be construed as
27   prohibiting a Non-Party from seeking additional protections.
28             (b) In the event that a Party is required, by a valid discovery request, to
                                                12
 1   produce a Non-Party’s confidential information in its possession, and the Party is
 2   subject to an agreement with the Non-Party not to produce the Non-Party’s
 3   confidential information, then the Party shall:
 4                (1) promptly notify in writing the Requesting Party and the Non-Party
 5   that some or all of the information requested is subject to a confidentiality
 6   agreement with a Non-Party;
 7                (2) promptly provide the Non-Party with a copy of the Stipulated
 8   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 9   specific description of the information requested; and
10                (3) make the information requested available for inspection by the
11   Non-Party, if requested.
12             (c) If the Non-Party fails to seek a protective order from this court within
13   14 days of receiving the notice and accompanying information, the Receiving Party
14   may produce the Non-Party’s confidential information responsive to the discovery
15   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
16   not produce any information in its possession or control that is subject to the
17   confidentiality agreement with the Non-Party before a determination by the court.
18   Absent a court order to the contrary, the Non-Party shall bear the burden and
19   expense of seeking protection in this court of its Protected Material.
20   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
22   Protected Material to any person or in any circumstance not authorized under this
23   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
24   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
25   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
26   persons to whom unauthorized disclosures were made of all the terms of this Order,
27   and (d) request such person or persons to execute the “Acknowledgment and
28   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                               13
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2         PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other protection,
 5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 7   procedure may be established in an e-discovery order that provides for production
 8   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 9   (e), insofar as the parties reach an agreement on the effect of disclosure of a
10   communication or information covered by the attorney-client privilege or work
11   product protection, the parties may incorporate their agreement in the stipulated
12   protective order submitted to the court.
13   12.   MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order, no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in this
19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
20   ground to use in evidence of any of the material covered by this Protective Order.
21         12.3 Filing Protected Material. A Party that seeks to file under seal any
22   Protected Material must comply with Local Civil Rule 79-5. Protected Material
23   may only be filed under seal pursuant to a court order authorizing the sealing of the
24   specific Protected Material at issue. If a Party’s request to file Protected Material
25   under seal is denied by the court, then the Receiving Party may file the information
26   in the public record unless otherwise instructed by the court.
27   13.   FINAL DISPOSITION
28         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                14
 1   days of a written request by the Designating Party, each Receiving Party must return
 2   all Protected Material to the Producing Party or destroy such material. As used in
 3   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 4   summaries, and any other format reproducing or capturing any of the Protected
 5   Material. Whether the Protected Material is returned or destroyed, the Receiving
 6   Party must submit a written certification to the Producing Party (and, if not the same
 7   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 8   (by category, where appropriate) all the Protected Material that was returned or
 9   destroyed and (2) affirms that the Receiving Party has not retained any copies,
10   abstracts, compilations, summaries or any other format reproducing or capturing any
11   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
12   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
13   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
14   reports, attorney work product, and consultant and expert work product, even if such
15   materials contain Protected Material. Any such archival copies that contain or
16   constitute Protected Material remain subject to this Protective Order as set forth in
17   Section 4 (DURATION).
18

19

20

21

22

23

24

25

26

27

28
                                               15
 1   14.   VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   DATED: December 16, 2019
 7   RUTAN & TUCKER, LLP
 8

 9
     By: /s/ Steven A. Nichols
     Steven A. Nichols
10   Steven J. Goon
11   Bradley A. Chapin

12   Attorneys for Plaintiffs SPEED RMG PARTNERS, LLC, ROBBY GORDON and
13   TODD ROMANO

14
     DATED: December 16, 2019
15

16   Yukevich | Cavanaugh

17   By: /s/ Steven D. Smelser
18   Steven D. Smelser

19

20   Attorneys for Defendants ARCTIC CAT SALES INC., ARCTIC CAT INC.,
     TEXTRON SPECIALIZED VEHICLES, INC., and TEXTRON INC.
21

22
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23

24
     DATED: December 18, 2019
25

26
     _____________________________________
27   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
28
                                             16
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   in the case of Speed RMG Partners, LLC et al. v. Arctic Cat Sales, Inc. et al., Case
 9   No. 2:19-cv-02362-FMO-GJS. I agree to comply with and to be bound by all the
10   terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                17
